Carleton Harris, Chief Justice, dissenting. I agree with the majority that the word, “award,” does not necessarily mean a decision allowing compensation, but that the term can also refer simply to a finding or order of the commission. However, I think the meaning of “award,” in a particular instance, must be construed in accordance with the way it is used, we must consider its relationship to the subject matter of the entire paragraph or section. Sub-sections (e), .(f) and (g) of Ark. Stat. Ann. § 81-1319 (Repl. I960) all deal with the payment of compensation. Subsection (e) deals with payment of compensation without an “award,” and the opening sentence reads as follows: “If any instalment payable without an award [my emphasis] is not paid within fifteen (15) days***.” It is clearly obvious that this section is talking about the payment of money as compensation, and the phrase, “without an award,” to me, clearly means where money is being paid without an order of the referee or commission first having been made. Subsection (f) reads as follows: “If any instalment, payable under the terms of an award, is not paid within fifteen (15) days after it becomes due there shall be added to such unpaid instalment an amount equal to twenty (20) per centum thereof, which shall be paid, at the same time as, but in addition to, such instalment unless review of the compensation order making such award is had as provided in section 25 [§ 81-1325].” This sub-section really requires no comment for it is obvious that the term, “award,” as here used, refers to an order granting compensation. Sub-section (g) is the sub-section mentioned in the majority opinion, and provides: “Compensation shall bear interest at the legal rate from the day an award is made by either a Beferee or the full Workmen’s Compensation Commission, on all accrued and unpaid compensation.” These three sub-sections are successive paragraphs, and when read together, together with Sub-section (h),1 I think, make it clear that the word, “award,” refers to the granting of compensation benefits. Though having no quarrel with the result reached, I am of the view that this is a xnatter requiring legislative action. For the reasons enumerated, I respectfully dissent.  Sub-section (h) provides that the employer shall, within thirty days after the final payment of compensation, send the commission a notice, including the information that such final payment has been made, the amount paid, the name of the person receiving compensation, the date of invoice, and the date to which compensation has been paid. Penalty is provided for failure of the employer to so notify the commission.